Case: 1:15-cv-00713 Document #: 285-6 Filed: 10/02/20 Page 1 of 11 PageID #:3425




                              Exhibit 6
      Case: 1:15-cv-00713 Document #: 285-6 Filed: 10/02/20 Page 2 of 11 PageID #:3426

Illinois                                   ADMINISTRATIVE
                                                                                     Number                05.12.101

Department of                                  DIRECTIVE                             Page                   1 of 10

Corrections                                                                          Effective             5/1/2014

Section         05       Operations

Subsection      12       Special Issues

Subject        101       Administrative Detention Placement


I.        POLICY

          A.     Authority

                 730 ILCS 5/3-2-2

                 20 Ill. Adm. Code 504

          B.     Policy Statement

                 The Department shall ensure offenders placed in administrative detention be provided living
                 conditions in accordance with Department Rule 504.

II.       PROCEDURE

          A.     Purpose

                 The purpose of this directive is to establish written procedures for staff to govern the placement
                 and supervision of offenders in administrative detention.

          B.     Applicability

                 This directive is applicable to all correctional facilities, excluding Transitional Security facilities,
                 within the Department.

          C.     Facility Reviews

                 A facility review of this directive shall be conducted at least annually.

          D.     Designees

                 Individuals specified in this directive may delegate stated responsibilities to another person or
                 persons unless otherwise directed.

          E.     Definitions

                 Administrative Detention – in accordance with Department Rule 504, Subpart D; a non-
                 disciplinary status of confinement that removes an offender from general population or restricts
                 the individual’s access to general population.

          F.     Requirements

                 1.       The Chief Administrative Officer (CAO) of each correctional facility that houses offenders

                                                                                                         IDOC 007730
 Case: 1:15-cv-00713 Document #: 285-6 Filed: 10/02/20 Page 3 of 11 PageID #:3427
                                  Illinois Department of Corrections

ADMINISTRATIVE        Effective                      Page                           Number
  DIRECTIVE                           5/1/2014                      2 of 10                      05.12.101

                 placed in administrative detention shall develop a local written procedure to ensure
                 compliance with this directive.

   G.    General Provisions

         1.      Administrative detention shall consist of three phases with Phase I being the most
                 restrictive and Phase III being the least restrictive. Offenders shall be afforded privileges
                 in accordance with Phase I upon initial placement.

         2.      Offenders placed in administrative detention shall be housed in the segregation units of
                 the facility.

                 a.       Offenders shall be subject to double celling. Double celling shall only occur after
                          an Offender Special Placement Double Cell Assessment, DOC 0303, has been
                          completed and approved in accordance with Administrative Directive 05.03.107.

                 b.       Offenders shall be double celled only with other offenders in the same phase.

   H.    Review Committee

         The CAO shall appoint an Administrative Detention Review Committee (Committee) to assess
         and respond to security, operational and program concerns; make appropriate recommendations
         to the CAO for procedural changes; perform administrative detention offender hearings, reviews
         and placement recommendations; assess routine security practices; and review relevant offender
         issues.

         1.      The Committee shall minimally consist of the following:

                 a.       Assistant Warden of Operations who shall serve as the Committee Chairperson;

                 b.       a Mental Health Unit Professional;

                 c.       an Intelligence Officer;

                 d.       the Intelligence Deputy Commander;

                 e.       the Clinical Services Supervisor; and

                 f.       Other persons as identified by the CAO.

         2.      The Committee shall meet, at minimum, every 30 days. Meeting minutes shall be taken
                 and an Administrative Detention Review, DOC 0417, shall be completed for each
                 offender review. Copies of both shall be distributed to the following:

                 a.       Chief Administrative Officer

                 b.       Committee Chairperson

                 NOTE: The completed DOC 0417 shall be confidential and shall only be distributed to
                 authorized staff.


                                                                                             IDOC 007731
 Case: 1:15-cv-00713 Document #: 285-6 Filed: 10/02/20 Page 4 of 11 PageID #:3428
                                  Illinois Department of Corrections

ADMINISTRATIVE        Effective                      Page                           Number
  DIRECTIVE                          5/1/2014                       3 of 10                      05.12.101

   I.    Administrative Detention Reviews

         1.      A file containing all relevant documentation pertaining to the administrative detention
                 placement shall be maintained on each offender placed in administrative detention. The
                 file shall be created and retained by the parent facility. A new file shall be created upon
                 transfer to a new parent facility. Files shall be confidential.

         2.      Recommendations and decisions that an offender is to be moved to a less restrictive
                 phase or a transfer to general population shall be supported by evidence that an
                 offender’s actions or conduct deem him or her as a non-threat to the safety and security
                 of the Department, and that no credible intelligence exists to the contrary. This may
                 include, but not be limited to, no threat of violence toward staff or other offenders, no
                 evidence of security threat group activity or leadership status and no threat of escape.

         3.      Placement reviews, recommendations and decisions shall be guided in accordance with
                 the considerations set forth in 20 Ill. Adm. Code 504.660(b), and shall be documented on
                 the DOC 0417. The placement review, recommendation and decision shall consider, at
                 minimum:

                 a.       Offender disciplinary reports;

                 b.       Initial administrative detention placement documents;

                 c.       An offender summary, prepared by the Intelligence Unit, documenting any
                          updates or developments to intelligence information related to the safety and
                          security of the facility;

                 d.       Mental health evaluations; and

                 e.       Offender oral or written statements, if provided.

         4.      Absent a finding of exigent circumstances by the Committee, an administrative detention
                 review hearing shall be conducted within thirty days after an offender’s initial placement
                 in administrative detention.

                 a.       The offender shall be provided a Notice of Administrative Detention Placement
                          Review, DOC 0432, giving notice, in writing, of the date of the Committee hearing
                          and, with reasonable specificity, the Department’s justification for placement at
                          least five working days prior to the hearing.

                 b.       The offender shall be afforded the opportunity to appear at the placement
                          hearing to provide oral or written statements relevant to his or her administrative
                          detention placement and to present relevant documents.

                 c.       In determining whether an offender is appropriately placed in administrative
                          detention, the Committee shall consider, but shall not be limited to, factors
                          referenced in subsection II.I.3.

                 d.       The review shall be documented on the DOC 0417.

                 e.       The Committee shall make a recommendation to the CAO who, with the approval

                                                                                             IDOC 007732
 Case: 1:15-cv-00713 Document #: 285-6 Filed: 10/02/20 Page 5 of 11 PageID #:3429
                                  Illinois Department of Corrections

ADMINISTRATIVE        Effective                      Page                           Number
  DIRECTIVE                          5/1/2014                       4 of 10                      05.12.101

                          of the Director or Deputy Director, shall make the final approval to continue
                          placement in administrative detention.

                 f.       The decision shall be documented, in writing, and a copy provided to the offender
                          within 30 days of the Committee review, and the original shall be maintained in
                          the offender’s master file.

         5.      The Committee shall meet at least once every 90 days, or sooner if deemed appropriate,
                 to conduct a review of each offender placed in administrative detention to determine if
                 continued placement is appropriate. The Committee shall afford the offender the
                 opportunity to appear in-person before the Committee at six-month intervals during the
                 time of one of the 90-day reviews.

                 a.       The offender shall be provided a DOC 0432, giving notice, in writing, of the date
                          of the review and, with reasonable specificity, the Department’s justification for
                          continued placement, at least five working days prior to the hearing.

                 b.       The offender shall be afforded the opportunity to provide written statements and
                          documents relevant to his or her administrative detention placement in advance
                          of the review. For the purpose of the in-person hearing, the offender may also
                          provide oral statements relevant to the placement.

                 c.       In determining whether to recommend the continued placement, the Committee
                          shall consider, but shall not be limited to, factors referenced under subsection
                          II.I.3.

                 d.       The Committee shall make a recommendation to the CAO for final approval for
                          either the offender to remain in administrative detention, move to a less
                          restrictive phase or be returned to general population.

                 e.       The Committee may recommend placement of an offender in a less restrictive
                          phase, but may only recommend placement of an offender in a more restrictive
                          phase consistent with the disciplinary restrictions imposed by the Adjustment
                          Committee.

                 f.       The review recommendation shall be documented on the DOC 0417.

                 g.       The decision shall be documented in writing, and a copy provided to the offender
                          within 30 days of the Committee review, and the original shall be maintained in
                          the offender’s master file.

         6.      Any offender placed in administrative detention who receives a Disciplinary Report that
                 results in an imposition of disciplinary segregation shall, upon completion of the
                 disciplinary segregation term, be reviewed by the Committee for return to administrative
                 detention or placement in general population, as appropriate.

                 a.       The review shall occur prior to the offender’s release from disciplinary
                          segregation.

                 b.       The offender shall be provided a DOC 0432 giving notice, in writing, of the date
                          of the hearing at least five working days prior to the hearing.

                                                                                             IDOC 007733
 Case: 1:15-cv-00713 Document #: 285-6 Filed: 10/02/20 Page 6 of 11 PageID #:3430
                                  Illinois Department of Corrections

ADMINISTRATIVE        Effective                      Page                           Number
  DIRECTIVE                          5/1/2014                      5 of 10                          05.12.101

                 c.       The offender need not be present during the review; however, he or she shall be
                          afforded the opportunity to provide written statements and documents relevant to
                          his or her administrative detention placement in advance of the review.

                 d.       The review recommendation shall be documented on the DOC 0417, and
                          forwarded to the CAO for his or her final determination.

                 e.       The decision shall be documented, in writing, and a copy provided to the offender
                          within 30 days of the Committee review, as well as a copy to be maintained in the
                          offender’s master file.

                 NOTE: If the CAO finds continued placement in administrative detention for the offender
                 appropriate after a term of disciplinary segregation, based on the Committee’s
                 recommendation, the offender shall be afforded privileges in accordance with Phase I,
                 unless the Adjustment Committee recommends otherwise.

   J.    Operations

         1.      Clothing

                 a.       Offenders in Phase I shall be clothed in a tan jumpsuit, or other designated color
                          jumpsuit.

                 b.       Offenders in Phase II and III shall be clothed in Statue blue uniforms.

         2.      Movement

                 a.       Prior to any movement, the offender shall store his or her property in accordance
                          with Administrative Directive 05.10.110.

                 b.       During normal movement, before an offender’s cell is opened:

                          (1)


                          (2)

                          (3)

                          (4)




                          (5)


                                  NOTE: T


                 c.


                                                                                             IDOC 007734
 Case: 1:15-cv-00713 Document #: 285-6 Filed: 10/02/20 Page 7 of 11 PageID #:3431
                                  Illinois Department of Corrections

ADMINISTRATIVE        Effective                       Page                           Number
  DIRECTIVE                             5/1/2014                     6 of 10                      05.12.101

                 d.


                 e.


                 f.       Emergency Situations

                          (1)


                          (2)

                          (3)

                                  (a)


                                  (b)




                          (4)     If an offender refuses any lawful order and force may be necessary, staff
                                  shall respond appropriately in accordance with Administrative Directive
                                  05.01.173.

                          (5)     The CAO shall designate a secure area to be utilized to hold
                                  administrative detention offenders in the event an evacuation is
                                  necessary.

                                  (a)       Staff supervising offenders shall be required, on a quarterly
                                            basis, to perform fire evacuation roles and activities and
                                            demonstrate familiarity with evacuation procedures.

                                  (b)       The evacuation drills shall be performed without evacuating
                                            administrative detention offenders.

         3.      Security Searches and Inspections

                 a.


                 b.




                 c.




                                                                                              IDOC 007735
 Case: 1:15-cv-00713 Document #: 285-6 Filed: 10/02/20 Page 8 of 11 PageID #:3432
                                  Illinois Department of Corrections

ADMINISTRATIVE        Effective                      Page                           Number
  DIRECTIVE                          5/1/2014                       7 of 10                      05.12.101

                 d.


                 e.




                 f.


                 g.




         4.      Safety, Maintenance and Sanitation

                 a.       The Segregation Supervisor shall conduct formal inspections of administrative
                          detention areas at least every 48 hours to ensure the cleaning schedule and
                          requirements established by the facility’s Safety and Sanitation Coordinator are
                          being met.

                 b.       Administrative detention offenders shall be required to maintain safety and
                          sanitation standards within their assigned living areas.

         5.      All offender work assignments within areas housing administrative detention offenders
                 shall be processed through normal assignment proceedings, reviewed by the Intelligence
                 Unit and approved by the CAO (no designee).

                 a.       Offender workers shall always be under the direct supervision of security staff.

                 b.       During movement of administrative detention offenders, offender workers will be
                          secured in a zone that is not affected by the movement.

                 NOTE: All work performed by offenders inside areas housing administrative detention
                 offenders shall be done in the absence of administrative detention offenders.

   K.    Privileges

         1.      Offender privileges shall be afforded in accordance with Attachment A.

         2.      Offenders in Phase I shall be allowed to recreate individually. If space and time do not
                 provide for individual recreation, up to five Phase I offenders may recreate together with
                 approval of the CAO. Offenders in Phases II and III may share yard with other Phase II
                 or III offenders up to a maximum of five offenders if separation is not possible.

         3.      Procedures for visits shall be in accordance with Administrative Directive 05.01.106.

                 a.       All visits shall be non-contact; however, subject to the discretion and approval of
                          the CAO and as security measures allow, Phase III offenders may request to


                                                                                             IDOC 007736
 Case: 1:15-cv-00713 Document #: 285-6 Filed: 10/02/20 Page 9 of 11 PageID #:3433
                                  Illinois Department of Corrections

ADMINISTRATIVE        Effective                      Page                           Number
  DIRECTIVE                          5/1/2014                       8 of 10                      05.12.101

                          participate in the “Meet & Greet” visitor contact at the beginning and end of the
                          visit.

                 b.       Offender Visiting Lists, DOC 0004, submitted by administrative detention
                          offenders, shall be reviewed by the Investigations and Intelligence Unit and
                          submitted to the CAO for final approval.

         4.      Procedures for telephone calls shall be in accordance with Administrative Directive
                 05.03.105.

                 a.       Any Offender Telephone Number List Request, DOC 0193, submitted by an
                          administrative detention offender, shall be reviewed by the assigned Intelligence
                          Officer for approval.

                 b.       All calls shall be documented in the Administrative Detention Telephone Log.

         5.      Offenders placed in administrative detention shall be in unassigned status and shall not
                 be given work assignments.

         6.      Offenders placed in administrative detention shall be allowed the same audio-visual
                 privileges he or she had prior to administrative detention placement, unless otherwise
                 determined by the Adjustment Committee.

                 NOTE: Additional audio-visual privileges may be permitted, as approved by the CAO.

         7.      Commissary orders shall be personally prepared by a Correctional Supply Supervisor
                 and delivered to the offenders by security staff.

                 NOTE: The CAO may restrict any item due to safety and security concerns.

   L.   Programs and Services

          1.     Education

                 a.       Offenders placed in administrative detention may request basic educational
                          materials in the form of worksheets and workbooks from the library or
                          Educational Facility Administrator.

                 b.       Offenders placed in administrative detention shall have access to the library
                          consistent with library schedules.

          2.     Health Care Services

                 a.       Routine medical services shall be offered to administrative detention offenders
                          inside the cell house.

                 b.       Medical staff shall conduct rounds daily and report offender requests to the
                          appropriate medical personnel.

                          (1)     Dental complaints shall be directed to the Dental Department at the
                                  Health Care Unit, and dental personnel shall screen offenders at the cell

                                                                                             IDOC 007737
    Case: 1:15-cv-00713 Document #: 285-6 Filed: 10/02/20 Page 10 of 11 PageID #:3434
                                       Illinois Department of Corrections

  ADMINISTRATIVE           Effective                       Page                            Number
    DIRECTIVE                              5/1/2014                       9 of 10                       05.12.101

                                       house and offenders shall be scheduled for appointments, if necessary.

                               (2)     Medical complaints shall be handled via doctor’s call line at an examining
                                       room inside the offender’s housing unit. If the condition cannot be
                                       treated in the examining room, the offender shall be referred to the
                                       Health Care Unit.

                               (3)     Psychiatric complaints shall be handled inside the offender’s housing unit
                                       on an individual basis.

                      c.       Mental health reviews and referrals shall be performed in accordance with
                               Administrative Directive 04.04.100.

                      d.       Medications shall be dispensed in accordance with local policy.

                 3.   Religious Services

                      a.       Administrative detention offenders shall have access to chaplaincy staff on a
                               weekly basis.

                      b.       Religious services shall take place at cell front.


Authorized by:




                                                                  [Original Authorized Copy on File]
                                                                            S.A. Godinez
                                                                              Director




                                                                                                    IDOC 007738
  Case: 1:15-cv-00713 Document #: 285-6 Filed: 10/02/20 Page 11 of 11 PageID #:3435
                                    Illinois Department of Corrections

 ADMINISTRATIVE       Effective                        Page                              Number
   DIRECTIVE                           5/1/2014                        10 of 10                         05.12.101

                                            Attachment A

     Privilege                    Phase I                       Phase II                         Phase III

                         Five hours per week              Five hours per week              Five hours per week
  Recreation / Yard
                              (minimum)                        (minimum)                        (minimum)

                                                                                        Four 2-hour visits per month
                         Two 1-hour visits per         Three 90-minute visits per
       Visits                                                                             (with Meet & Greet as
                         month (non-contact)             month (non-contact)             security measures allow)


                      One 15-minute phone call           Two 15-minute phone              Two 15-minute phone
     Telephone
                             per month                     calls per month                   calls per week

                        Same privileges had prior to     Same privileges had prior to     Same privileges had prior to
                        placement in administrative      placement in administrative      placement in administrative
 Audio/Video Items      detention, unless otherwise      detention, unless otherwise      detention, unless otherwise
                       determined by the Adjustment     determined by the Adjustment     determined by the Adjustment
                                Committee                        Committee                        Committee

                        Permitted property with         Permitted property with          Permitted property with
      Property
                            no food items                     food items                       food items

                                                         A & B Grades: Same as
                      One shop per month - $30                                          A & B: Same as population
                                                          population ($40 max.)
    Commissary         max.; basic hygiene and                                           C Grade: One shop per
                                                       C Grade: One shop per month
                      correspondence items only                 ($30 max.)                  month ($30 max.)

                      GED materials and testing        GED materials and testing        GED materials and testing
    Educational
                      as approved by CAO and           as approved by CAO and           as approved by CAO and
   Programming
                       Education Administrator          Education Administrator          Education Administrator

                       Library and Law Library          Library and Law Library          Library and Law Library
  Library Services
                                access                           access                           access


 Religious Services      Services at cell front           Services at cell front           Services at cell front


                      Subject to Double Celling        Subject to Double Celling        Subject to Double Celling
Housing Assignments     (with other Phase I              (with other Phase II             (with other Phase III
                           offenders only)                  offenders only)                  offenders only)


       Meals                      In Cell                         In Cell                          In Cell


                           Two per week                     Two per week                     Two per week
      Showers
                       (Ten minutes minimum)            (Ten minutes minimum)            (Ten minutes minimum)


      Laundry                     Weekly                          Weekly                           Weekly




                                                                                                  IDOC 007739
